Citation Nr: 1536579	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include ankylosing spondylosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue on appeal was previously remanded by the Board in December 2014 to obtain a medical opinion.  The Board finds that the Board's remand requests have been substantially satisfied.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed ankylosing spondylosis.

2.  The Veteran sustained a lumbar strain in service, but symptoms were not shown to be chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.

3.  The Veteran's ankylosing spondylosis is less likely etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include ankylosing spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what of the necessary information or evidence, if any, the claimant is to provide; and what of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of apply to all five elements of a service connection claim, to include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A May 2008 RO letter notified the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  That notice included the provisions for disability ratings and for the effective date of the claim. 

The Veteran's service medical records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also provided a VA examination in January 2011 and a medical opinion was obtained in February 2015.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2011 examiner could not determine whether the claimed disability was related to service without resort to speculation, so the February 2015 VA opinion was obtained.  That opinion considered all the pertinent evidence of record, the Veteran's reported in-service back pain, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2015).

Service connection may be presumed for certain chronic diseases, to include arthritis which includes ankylosing spondylosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307 , 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   

In making a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account factors such as thoroughness and degree of detail, and whether there was review of the record.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, or treatment, including by a Veteran.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by Veteran); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In an April 2008 statement, the Veteran stated that a spine disability first manifested while he was in service.  

Initially, the Board finds that the Veteran has been diagnosed with ankylosing spondylosis, such as in a September 1981 private treatment record.

Upon review of all the evidence of record, the Board finds that the Veteran did not have chronic symptoms of ankylosing spondylitis in service or continuous symptoms after separation from service.  The service medical records show that the Veteran complained of a backache in May 1974.  Also in May 1974, the Veteran complained of back pain for approximately two weeks.  A physical examination was conducted and the Veteran was diagnosed with a lumbar strain.  In May 1974, the Veteran was placed on light duty for seven days due to complaints of low back pain.  In June 1974, the Veteran was struck by a vehicle while walking.  He complained of right knee pain and headaches, but a back problem was not noted.  In July 1974, the Veteran received an Article 15 for refusing to obey a direct order to get up from his bunk.  It was noted that the Veteran was taking valium and Empirin for severe back pain, both of which had a sedative effect which could have prevented him from acting.  

The Board finds that, although the Veteran reported back pain in service on three occasions, and was diagnosed with lumbar sprain, the evidence does not show chronicity in service.  The symptoms appear to have resolved, according to the May 2015 VA opinion.  Specifically, the December 1974 service separation examination report showed a normal clinical evaluation of the spine and ankylosing spondylitis was not noted at that time.  Moreover, a December 1974 report of medical history, completed by the Veteran at service separation, shows that he specifically checked "no" as to having recurrent back pain or arthritis.  Therefore, the Board finds that symptoms of a back disability were not chronic in service.

In addition, the Board finds that the evidence does not establish that symptoms of a lumbar spine disability have not been continuous since service separation, that any arthritis manifested within one year of service separation, or that any back disability is otherwise etiologically related to service.  The December 1974 service separation examination report showed a normal clinical evaluation of the Veteran's spine.  Moreover, post-service medical records do not show complaints of back pain until 1978, approximately three years after service separation.  During a July 1978 VA orthopedic examination report, the Veteran stated that his low back ache and pain had been worsening.  He reported aching at the lower back most of the time, but it did not radiate and there was no nerve compression.  A physical examination of the lumbosacral spine was totally unremarkable.  The examiner diagnosed lumbosacral arthralgia.  X-rays conducted in May 1978 showed no fractures, dislocation, or bone destruction of the lumbosacral spine.  There were no significant abnormalities.  Notably, the Veteran did not report that his back pain began in service or was related to service.  

Post-service treatment records show that the Veteran was diagnosed with ankylosing spondylitis in 1981, approximately six years after separation from service.  Specifically, a September 1981 progress note from a private physician shows that the Veteran was diagnosed with ankylosing spondylitis and a B27 test was positive.  The evidence of record does not show that the arthritis or ankylosing spondylitis manifested to a compensable degree within one year of service separation.  

Although the Veteran maintains that a lumbar spine disability has been present since service and continuous since service separation, the Board finds that the Veteran's statements are outweighed by other evidence of record.  In addition, the Board finds that those statements are in conflict with the evidence of record that shows a normal separation examination and that the Veteran did not claim continuity of symptomatology at the time of treatment in 1978.  The December 1974 service separation examination report showed a normal clinical evaluation of the Veteran's spine.  A December 1974 report of medical history, completed by the Veteran at service separation, shows that he specifically checked "no" as to having recurrent back pain or arthritis.  

Further, the Veteran filed a claim for VA compensation benefits in February 1978, only three years after service separation.  In the 1978 claim, the Veteran asserted that he was entitled to service connection for knee and hip disabilities as a result of being hit by a car while crossing a street in service.  However, the Veteran did not report a back disability at the time he filed the February 1978 claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other orthopedic claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disability, when viewed in the context of his action regarding other claims for a knee and hip disability, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a back disability in service and a lack of continuous symptomatology relating to a back disability since service separation.  Therefore, the Board finds that the Veteran's statements of continuous symptomology related to the lumbar spine disability are outweighed by other evidence of record, and as such, are less credible.

The Board further finds that the Veteran's spine disability is not etiologically related to service.  At a January 2011 VA examination, the examiner noted that the Veteran had been diagnosed with ankylosis spondylitis six years after service separation.  The Veteran stated that he had that condition since service.  The examiner conducted a physical examination and then stated that ankylosing spondylitis was an autoimmune disease.  The age of onset was variable and it was difficult to determine, without resorting to speculation, whether the Veteran had that disease in service or whether the manifestations were after service separation.  

Pursuant to the Board's December 2014 remand, VA obtained another medical opinion in February 2015.  The examiner noted that the claims file had been reviewed.  The examiner then stated that at the time of Veteran's discharge in January 1975, he did not complain of chronic back pain, and on his service separation examination he marked that he was in good health except for his right knee.  Records do not show complaints of chronic pain in his back and hip until closer to 1978, and although the VA examination done in 1978 reported chronic pain, the exam was unremarkable to include negative x-rays.  In 1978, he complained of chronic low back pain for greater than three months, but plain films were negative for sacroiliitis.  The Veteran had a negative family history for SpA and had no signs or symptoms of inflammatory bowel disease.  He also did not complain of alternating buttock pain, psoriasis, or asymmetric arthritis.  Although the Veteran did have some positive features of ankylosing spondylitis in 1978, the examiner stated that there was no way to clearly diagnose it in hindsight.  Nonetheless, the examiner stated that it clearly did not start until at least one year or more after Veteran left service.  The examiner noted that the Veteran complained of back pain in May 1974 and June 1974 during service and was diagnosed with low back strain.  However, the examiner noted that condition resolved as the Veteran did not continue to complain of back pain.  Therefore, the examiner opined that it was less likely that ankylosing spondylitis had its onset in service.  Further, the examiner stated that medical literature did not support the association of being struck by a motor vehicle to be the cause of or triggering ankylosing spondylitis.  As no association existed, the examiner opined that it was less likely than not that being struck by a motor vehicle in service was the cause of or associated with the current ankylosing spondylitis.

The Board finds the February 2015 VA medical opinions to be of great probative value.  The examiner reviewed the evidence of record and provided opinions supported by detailed rationales consistent with the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

The Board has also considered the Veteran's statements purporting to relate ankylosing spondylitis to service.  As a lay person, the Veteran is competent to describe some symptoms that may be associated with ankylosing spondylitis, such as pain and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to provide a competent medical opinion regarding the cause of a medically complex disability like ankylosing spondylitis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Ankylosing spondylitis is a medically complex disease process because of the multiple possible etiologies.  Ankylosing spondylosis requires specialized testing to diagnose and manifests symptomatology that may overlap with other disabilities.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The etiology of the Veteran's ankylosing spondylitis is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Therefore, as the evidence does not show that the Veteran has medical training or expertise, he is not competent to diagnoses ankylosing spondylosis or provide an opinion regarding the etiology of ankylosing spondylosis.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between ankylosing spondylitis and service.  There preponderance of the credible evidence is against a finding of chronic symptoms of ankylosing spondylosis in service, continuous symptoms of ankylosing spondylosis after service, or medical evidence of a nexus between the service and the currently diagnosed ankylosing spondylitis.  The evidence of record does not show any current residuals of the lumbar strain for which the Veteran was treated during service.  The Veteran has not submitted any competent medical evidence that supports a finding that any current back disability is related to service and the only medical opinions of record are against the claim.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, to include ankylosing spondylitis, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, to include ankylosing spondylitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


